Title: From Thomas Jefferson to Thomas Mann Randolph, 29 March 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Mar. 29. 98.
          
          My last to you was of the 22d. inst. & on the same day I recieved yours of the 12th. I have in mr Lott’s hands something short of 200. Doll. should either the objects of horses or corn require this, be so good as to call on mr Lott for it, who will not need from you a formal order signed by me. he may be also informed that the order of Mar. 13. for 93.33 D given Richardson & notified to mr Lott in my letter of the 14th. will not be presented at all, as Richardson has answered his purpose in another way. I should suppose also that mr Clarke of Staunton may have lodged money for me with Colo. Bell; if he has, make use of that also for the same purposes if necessary.—mr Trist is arrived here. he determines to remove to Charlottesville, and to confirm his purchase of mr Lewis. he is now seeking a vessel to send off furniture. you will see in the newspapers the resolutions brought forward by the peace party in answer to the President’s late message. the first of them, ‘that it is not expedient to resort to war against the republic of France’ was yesterday openly and elaborately opposed by mr Pinckney & mr Harper. the debates will be interesting and long, and the issue extremely doubtful. the decisive cast of the Executive, two thirds of the Senate, & half the H. of  R. is too much to be withstood by the other half. we fear therefore they will be borne down. if one or two votes only can be withdrawn from them by either hopes or fears, we are gone. I now consider war as on a cross & pile chance. the present state of astonishment leaves it uncertain what & when prices will take a turn. the Senate are proceeding with a firm vote in war measures. it is yet to be seen which of them may pass the other house. we cannot yet fix on a day of adjournment. I hope Davenport is going on powerfully. my tender love to my dear Martha, & kisses to the little ones. affectionate salutations to yourself.
        